DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	Certain documents in the Information Disclosure Statement of 4/28/2021 were not considered as they do not have a number of pages for the document included on the IDS.  Please revise the IDS to include the number of pages for each of these items, and they will be considered.  See 37 CFR 1.98(b)(5).  If the document is a printout of a website or patent office document (domestic or foreign), please state how many pages the printout was in the statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 40-66 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bassoli et al. (US 2005/0286546).
	In regard to claim 40, Bassoli disclosed a method for delivery of media content to user devices, the method comprising:

	receiving, during the streaming, user content from the first user device; user content from the first user device is controls selected from User Interface in Figure 5, see further Bassoli [0072] where remote player (first user device) controls source player (second user device)
	transmitting, during the streaming, the received user content to the second user device; Bassoli [0072]
	receiving, during the streaming, a command from the first user device to control playback of the media content; and Bassoli [0070]-[0072]
	synchronously controlling the streaming on the first user device and on the second user device in accordance with the command received from the first user device.  Bassoli [0065], [0070]
	In regard to claim 41, Bassoli disclosed the media content is video content or audio content.  Bassoli [0072], audio content is song
	In regard to claim 42, Bassoli disclosed the user content comprises text, user voice content, an image, or a link to a media object. Bassoli [0073], text is SMS-style text messages
	In regard to claim 43, Bassoli disclosed the command is a command to play the media content, to pause the media content, or to fast-forward the media content. Bassoli [0070]
	In regard to claim 44, Bassoli disclosed the command is a command to jump to a particular segment of the media content. Bassoli [0070]

	In regard to claim 46, Bassoli disclosed receiving, during the streaming, a command from the second user device to control playback of the media content; and Bassoli [0070]-[0072]
	synchronously controlling the streaming on the first user device and on the second user device in accordance with the command received from the second user device. Bassoli [0065], [0070]
	In regard to claim 47, Bassoli disclosed sending a link or a reference to the media content to the second user device, wherein the link or reference is a Uniform Resource Identifier (URI).  Bassoli [0043], songs “are stored as separate named filed (sic) in the OS file system”, e.g. URI.
	In regard to claim 48, Bassoli disclosed sending, to the second user device, a metric indicating a current position of the media content. Bassoli [0065], metric is timing information
	Claim 49 is rejected for substantially the same reasons as claim 40.
	Claim 50 is rejected for substantially the same reasons as claim 41.
	Claim 51 is rejected for substantially the same reasons as claim 42.
	Claim 52 is rejected for substantially the same reasons as claim 43.
	Claim 53 is rejected for substantially the same reasons as claim 44.
	Claim 54 is rejected for substantially the same reasons as claim 45.
	Claim 55 is rejected for substantially the same reasons as claim 46.
	Claim 56 is rejected for substantially the same reasons as claim 47.
	Claim 57 is rejected for substantially the same reasons as claim 48.
	Claim 58 is rejected for substantially the same reasons as claim 40.
	Claim 59 is rejected for substantially the same reasons as claim 41.
	Claim 60 is rejected for substantially the same reasons as claim 42.

	Claim 62 is rejected for substantially the same reasons as claim 44.
	Claim 63 is rejected for substantially the same reasons as claim 45.
	Claim 64 is rejected for substantially the same reasons as claim 46.
	Claim 65 is rejected for substantially the same reasons as claim 47.
	Claim 66 is rejected for substantially the same reasons as claim 48.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newberry et al.				WO 2007/079334 A2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445